—Judgment unanimously affirmed, without costs. Denman, J., not participating. Memorandum: We agree with Special Term (see Matter of Rivera v Toia, 92 Mise 2d 23) that the language of subdivision 3 of section 141 of the Social Services Law permits reimbursement for burial expenses only when the total expense of the burial does not exceed the amount fixed by the local authorities and that it shall not exceed $500 in any event. Inasmuch as the Monroe County Legislature determined that the maximum allowable payment for burial expenses in cases such as this is $335 and the appellant expended more than that sum, he is not entitled to reimbursement in whole or part (see contra Mendlesohn v Toia, 93 Mise 2d 137, affd 63 AD2d 717). (Appeal from judgment of Monroe Supreme Court—art 78.) Present—Marsh, P. J., Simons, Dillon, Denman and Witmer, JJ.